Citation Nr: 0502006	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-04 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant had active service from March 1943 to March 
1946.

This appeal arises from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which determined that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for psoriasis.  The appellant appealed 
that decision. 

In an October 2002 decision, the Board determined that new 
and material evidence was submitted on the psoriasis claim 
and reopened the claim.  In that decision, the Board deferred 
a final decision on the issue of entitlement to service 
connection for psoriasis pending further development of that 
issue.  In June 2003, the Board remanded the case to the RO 
for further development.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Psoriasis is not shown to be of service origin.


CONCLUSION OF LAW

Psoriasis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  The United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, where, as here, that 
notice was not provided at the time of the initial AOJ 
decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via April 2001 and 
December 2003 letters.  The Pelegrini II Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The April 2001 letter referred the veteran to a September 
2000 supplemental statement of the case (SSOC), which told 
the veteran what information and evidence was needed to 
substantiate a service connection claim in general.  That 
SSOC informed the veteran that service connection may be 
granted for a disability which began in military service or 
was caused by some event or experience in service.  In the 
February 2004 SSOC, the RO informed the veteran of 38 C.F.R. 
§ 3.303 (Principles relating to service connection), and 
38 C.F.R. § 3.304 (Direct service connection; wartime and 
peacetime).

The April 2001 letter asked him to provide information about 
existing medical records, employment records, or records from 
other Federal agencies which the RO would request.  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim and what information and 
evidence he must submit, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources he 
identified.  In this way, he was advised of the need to 
submit any evidence in his possession that pertains to the 
claim.  He was informed that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence VA would 
obtain.  This information was again provided to the veteran 
in a VCAA letter in December 2003.  That letter specifically 
informed him to "submit any evidence [he] may have" 
relevant to his claim.  The Supplemental Statements of the 
Case (SSOCs) further notified the veteran of the information 
and evidence needed to substantiate the claim.

It must also be noted that in April 2004, the veteran stated 
he had no new information to submit.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to each letter.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in April 2001 and 
December 2003 was not given prior to the first AOJ 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  In this case, it was a legal 
impossibility that VCAA notice be provided before initial 
adjudication of the claim since that adjudication occurred in 
1998, prior to enactment of the VCAA.  After the notice was 
provided, the case was readjudicated and additional SSOCs 
were provided to the veteran .  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  The file 
contains the post-service private and VA treatment records 
identified above.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  The Board is not aware of 
a basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  His 
service medical records are also in the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The RO has 
provided the veteran the opportunity of a medical examination 
of the claimed disorder, which was conducted in October 2003.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Background

Service medical records show that in April 1943, the 
appellant was seen for complaints of a corn on the right 
foot.  The treatment record indicated findings of athlete's 
foot.  All reports of physical examinations during service 
showed that evaluation of the skin was normal, except for in 
October 1944 when there was an abrasion of the right knee.  
The report of the March 1946 discharge examination shows that 
on examination, skin was evaluated as normal.  

The report of a February 1958 VA examination shows that on 
physical examination, the examiner found psoriatic lesions 
over both elbows and forearms.  There were also lesions in 
the scalp.  The report contains a diagnosis of psoriasis.


There are various private and VA medical records reflecting 
treatment from 1948 through 1980 for different medical 
conditions and disorders.  In a certificate of attending 
physician dated in March 1958, Erich Rose, M.D., stated that 
according to his chart, the appellant came once to him for 
treatment, in April 1949.  The diagnosis was seborrheic 
eczema.  A November 1969 private treatment record contains a 
history including that the appellant had psoriasis dating 
from age 21.  Subsequent private treatment records include 
findings of psoriasis.

The report of a May 1997 VA examination shows that on 
examination of the skin, the examiner made findings of 
psoriatic lesions in the face near the eyebrows, scalp, and 
on the leg.  The report includes a diagnosis of psoriasis of 
the skin.

During a May 1999 hearing at the RO, the appellant testified 
that during service he developed psoriasis due to stress 
while stationed on Guam, and was treated there.  He testified 
that apparently there were no records of that treatment.

The report of an October 2003 VA examination of the skin 
shows that the appellant reported that he was diagnosed with 
a skin disease in 1944, when some lesions were removed from 
his scalp and hands.  The appellant reported current 
complaints of lesions.  He also reported complaints of 
itching, having scaling all over the body, with scaling and 
dry skin present every day.  

After physical examination, the examination report contains a 
diagnosis of psoriasis; currently on medication; never 
totally resolving.  In an addendum at the end of the report, 
the examiner noted that the claims file was obtained and 
reviewed subsequent to the examination.  In this connection, 
the examiner noted that the appellant had a diagnosis of 
psoriasis in February 1958.  The examiner stated that after 
review of the claims file service records and examinations by 
other physicians, that the appellant was not diagnosed or 
treated with psoriasis during service.

The appellant has submitted lay statements from his brother 
and sister, in which they attest that the appellant had a 
skin disorder since serving in Guam.



III.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.


In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.

The appellant claims that he developed psoriasis during 
service while stationed in Guam.  The Board finds that the 
preponderance of the evidence is against a finding that there 
is a nexus between any current psoriasis and the appellant's 
service.  

The Board notes that service medical records show no 
complaints of psoriasis or other indications of that skin 
disorder during service.  After service, there is a 
certificate of attending physician dated in March 1958, in 
which the physician makes reference to the first indication 
of a skin disorder.  In that record, the physician indicated 
that he treated the appellant on one occasion, in April 1949, 
for eczema.  Eczema is not the same disorder as psoriasis.  
See Dorland's Illustrated Medical Dictionary 528, 1381 (28th 
ed. 1994).  

The post-service evidence does not show medical evidence of 
psoriasis prior to February 1958, approximately 12 years 
after service.  During a VA examination at that time, the 
examiner diagnosed psoriasis of the skin.  

Although a November 1969 private treatment report records a 
history of psoriasis since the appellant was 21, which would 
have been during service, there is no indication that this is 
anything other than history as reported by the appellant.  In 
this connection, the veteran's brother and sister have 
provided statements in which they attest that the veteran had 
a skin disorder since service.  While the appellant and his 
brother and sister are competent to report about the 
veteran's experiencing skin-related symptoms, the question of 
linking a current disability to service is a medical question 
requiring competent medical evidence.  The service medical 
records show no complaints of skin-related symptomatology 
other than one instance of athlete's foot.  Thereafter in 
service, there is no evidence that he sought treatment for a 
skin disease and all evaluations of the skin were normal 
other than an abrasion noted in October 1944.  

Further, no opinion or other competent medical evidence has 
been submitted showing that the appellant's psoriasis is 
related to his service.  As discussed, psoriasis is first 
shown many years after service, in 1958.  And notably, during 
the October 2003 VA examination of the skin, the examiner 
provided an opinion indicating that the veteran did not have 
psoriasis during service.  During that examination, the 
appellant reported a history of skin disease in 1944 which 
was treated then.  After examination and review of the record 
including service medical records, the examiner diagnosed 
psoriasis, and opined that the appellant was not diagnosed or 
treated with psoriasis during service.  The rationale for the 
opinion was the evidence of record, which does not document a 
history of psoriasis during service, or until 1958.

In sum, the only evidence in support of the appellant's claim 
is his assertions of an in-service development of psoriasis 
and of continuity of symptomatology.  The lay statements 
submitted by the appellant have limited, if any, probative 
value.  To the extent the statements recount continuity of 
skin symptoms since service, none of those statements are 
from individuals shown to have the necessary medical 
knowledge and experience to render probative medical 
opinions.  The Board concludes that the evidence reflecting 
that the appellant did not incur a psoriasis condition as a 
result of his military service is more persuasive and of 
greater weight than the veteran's allegations that he did 
incur such a condition as a result of his service.


For the above reasons, the Board finds that the appellant 
does not have a current psoriasis disability which began 
during service.  Accordingly, based on a review of the entire 
record, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for psoriasis is denied.




	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


